Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to application on 01/28/2021. Claims 1-17 were pending. Claims 1-17 are allowed.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 01/28/2021 and 09/20/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Samir Bhavsar (Registration Number 41,617) on 09/21/2021

4.1.	The Application has been amended as follows:
Please amend page 1, lines 4-7 of the specification as follows:
This application is a continuation of U.S. Patent Application No. 16/779,166 filed January 31, 2020, by Manu J. Kurian et al., and entitled "MULTIPLEXED RESOURCE ALLOCATION ARCHITECTURE," now U.S. Patent 10,938,742 issued March 2, 2021, which is incorporated herein by reference.

4.2.	The Claim has been amended as follows:
1. A resource allocation device, comprising: 

a processor operably coupled to the network interface, and configured to: 
receive a data set from the network device; 
receive instructions comprising a plurality of commands for processing the data set;
parse the data set into a plurality of data segments to be processed; 
generate a plurality of instruction segments from the received instructions; 
assign each instruction segment to a resource unit from among a plurality of resource units, wherein each resource unit comprises a combination of hardware resources and software resources for processing data; 
generate control information that comprises reconstruction instructions for combining processed data segments from the plurality of resource units, wherein the control information identifies an order for arranging processed data segments to generate a processed data set; 
receive processed data segments from the plurality of resource units; 
generate the processed data set by combining the received processed data segments in accordance with the reconstruction instructions in the control information; and 
output the processed data set to the network device.  

REASONS FOR ALLOWANCE
5.	Terminal Disclaimer has been filed on 09/21/2021 to obviate the Double Patenting rejection over U.S. Patent No. US 10, 938, 742.
The following is an examiner's statement of reasons for allowance:
	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
“assign each instruction segment to a resource unit from among a plurality of resource units, wherein each resource unit comprises a combination of hardware resources and software resources for processing data; 
generate control information that comprises reconstruction instructions for combining processed data segments from the plurality of resource units, wherein the control information identifies an order for arranging processed data segments to generate a processed data set”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
NPL Abdullah, "Segment Routing in Software Defined Networks: A Survey", IEEE COMMUNICATIONS SURVEYS & TUTORIALS, VOL. 21, NO. 1, FIRST QUARTER 2019, page 464-486, total 22 pages, p465, col. R, [3]: Segment routing (SR) is a source routing based paradigm which allows a source node (i.e., network device) to specify a path as an ordered list of segments to guide a packet across the network. A segment is an instruction a node executes on the incoming packet. A segment scope can be local to a SR device or global within an SR domain.
Bowman et al., US 2019/0129887 A1, “The processor component receives the second subset from the source node device via the network, stores the second subset in the storage, transmits the multiple segments, receives multiple segment identifiers, and transmits the multiple segment identifiers in an order that corresponds to the ordering among the multiple segments to the control device via the network.”, [0017].
Li et al., US 2019/0104075 A1, “Self-Driving Packets with Conditional Commands“, [0077]: receiving a data flow including a data packet, the data packet including a conditional command; and a processing means for obtaining a condition and an associated command.
Isshiki, US 2016/0299998 A1. The apparatus has a control flow graph generation unit to generate control flow graph from highest function. A data-flow graph generation unit generates a data-flow graph by adding directed branch to command from substitution command to each state variable. A logic circuit description output unit generates logic circuit 
El-essawy, US 2010/0031006 A1. Instruction processing resource allocation controlling method for hardware threads, involves controlling allocation of resources among threads in conformity with result of counting of occurrences of indication of completion of instructions.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446
/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446